Citation Nr: 0638844	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-12 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1990 until 
October 1991.  He also has National Guard service.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 1997 and May 2000 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

These matters were previously before the Board in July 2003 
and December 2004.  On those occasions, remands were ordered 
to accomplish additional development.  

It is observed that the veteran had formerly been represented 
by James W. Stanley and Edward R. Bates, Attorneys at Law.  
In an October 2003 communication, the veteran was informed 
that those individuals were no longer authorized to represent 
claimants before VA.  He was apprised of his options, 
including representing himself, selecting a National Service 
Organization or selecting another private attorney.  No other 
representative was chosen and thus the veteran represents 
himself in the current appeal.

The veteran had also perfected a claim of entitlement to 
service connection for a right ankle disability.  However, 
that issue was favorably disposed of in a May 2006 rating 
decision, which awarded the benefit sought.  Accordingly, the 
issues for appellate consideration are as indicated on the 
title page to this decision.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal but excluding the 
periods from March 12, 1998, until May 1, 1998, and from 
November 28, 1999, until January 1, 2000, the veteran's PTSD 
has been productive of complaints of depression, anxiety, 
poor sleep, nightmares, flashbacks, anger, paranoid thinking, 
auditory hallucinations, and suicidal ideation; objectively, 
the veteran is oriented, with logical and goal-oriented 
thought processes, and has shown appropriate hygiene and 
dress, no more than mild memory deficit, and no intent to act 
on his suicidal or homicidal thoughts.

2.  The competent evidence does not demonstrate current 
hypertension.  


CONCLUSIONS OF LAW

1.  Excluding the periods from March 12, 1998, until May 1, 
1998, and from November 28, 1999, until January 1, 2000, the 
criteria for entitlement to an initial evaluation in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2003, December 2004 and March 2005 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this information was provided in a subsequent June 
2006 communication.  In any event, because the instant 
decision denies the veteran's claims, no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Furthermore, the claims file includes documents associated 
with a disability determination of the Social Security 
Administration (SSA).  Additionally, the veteran's statements 
in support of his appeal, to include testimony provided at an 
April 2000 hearing before the RO are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded a VA examination with respect 
to his hypertension claim.  In this regard, the law holds 
that VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the available service medical records do 
not show complaints or treatment for hypertension, nor do the 
post-service records indicate a diagnosis proximate to 
discharge.  Under these circumstances, an examination is not 
deemed to be necessary in order to satisfy VA's obligations 
under the VCAA.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased rating- PTSD

The Board notes that the veteran's claim of entitlement to a 
higher rating for PTSD is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran's PTSD is 
evaluated as 70 percent disabling pursuant to Diagnostic Code 
9411.  It is observed that, from March 12, 1998, until May 1, 
1998, and from November 28, 1999, until January 1, 2000, he 
is in receipt of a 100 percent evaluation pursuant to 
38 C.F.R. § 4.29.  As a higher evaluation is not possible 
during those periods, the Board will instead focus on the 
periods during which a less than total rating is in effect.

Again, the veteran's PTSD is rated under Diagnostic Code 
9411.  Under that Code section, a 70 percent rating applies 
where the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In order to be entitled to the next-higher 100 percent 
rating, the evidence must demonstrate total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board has reviewed the evidence of record and finds no 
support for a 100 percent rating for any portion of the 
rating period on appeal.  Indeed, the competent evidence 
fails to demonstrate gross impairment in thought processes or 
communication.  To the contrary, a June 1998 VA progress note 
revealed that the veteran's thoughts were rational, relevant 
and goal-directed, with absolutely no sign of 
disorganization.  A November 1998 VA clinical record showed 
that the veteran's thoughts were organized and goal-directed.  
Furthermore, upon VA examination in April 1999, no loosening 
of associations was noted.  Subsequent VA examination in May 
2000 revealed that the veteran's thought processes and 
associations were logical and tight.  The veteran's speech 
was within normal limits as to rate and rhythm, though there 
was some poverty of content.  Moreover, neuro-psychological 
testing performed in August 2000 indicated only mild 
impairment in conceptualization and vocabulary skills.  
Another August 2000 record described the veteran's thought 
processes as coherent and goal-directed.  Moreover, his fund 
of verbal information was within the average range for his 
age.  VA examination in February 2003 again showed logical 
and tight thought processes.  Additionally, VA clinical 
records dated in December 2004 and April 2005 revealed 
logical and goal-directed thoughts, without any evidence of a 
thought disorder.    

The competent evidence of record also fails to demonstrate 
grossly inappropriate behavior, or disorientation to time or 
place.  With respect to the latter, a November 1998 VA 
progress note showed that the veteran was alert and oriented.  
A May 2000 VA examination report similarly noted that the 
veteran was oriented in all spheres.  This finding was again 
made upon subsequent VA examination in February 2003.  

The evidence of record also fails to show an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  In fact, a November 
1998 VA progress note revealed that the veteran was neatly 
dressed and had good hygiene.  Moreover, VA examination 
reports dated in May 2000 and February 2003 reveal that the 
veteran was casually groomed, with no deficits in hygiene 
noted.  VA outpatient treatment records dated in December 
2004 and April 2005 indicated that the veteran was 
appropriately dressed and groomed.  In fact, in addition to 
merely succeeding at the activities of daily living, the 
December 2004 report revealed that the veteran was having 
success in his vocational pursuits.  Specifically, he was 
doing well in his hobby as a master gardener.  It was noted 
that he even sold some of the produce that he raised.  The 
veteran was described as focused and it was noted that he was 
managing his PTSD symptoms.  

Finally, the competent evidence does not reveal memory loss 
for names of close relatives, or the veteran's own occupation 
or name.  Indeed, as stated in an August 2000 neuro-
psychology consultation, the veteran's memory was no worse 
than mildly impaired.   Upon VA examination in February 2003, 
there was no gross impairment of memory.  

The Board does note that the veteran's PTSD is manifested by 
symptomatology to include auditory hallucinations, as 
reported in VA records dated in June 1998.  He also endorsed 
some paranoid thinking at that time.  As demonstrated upon VA 
examination in April 1999, the veteran's PTSD symptoms also 
included
nightmares and anxiety.  That examination report also 
indicated limited insight and impaired judgment.  
Furthermore, the veteran's PTSD caused him to have poor 
sleep, as reported at his April 2000 hearing before the RO.  
(Transcript "T," at 34.)  He also reported a general 
distrust of people, and endorsed feelings of depression and 
withdrawal.  

The evidence also indicates paranoid thinking, restlessness, 
anger, flashbacks, hypervigilance and excessive reactivity to 
symbolic stimuli, as shown in VA treatment records dated in 
July 2000 and August 2000.  Moreover, as indicated in a 
February 2003 VA examination report, the veteran was 
experiencing auditory hallucinations.  His affect was 
constricted and his speech was disfluent at that time.  He 
also endorsed that he was uncomfortable in crowds.  
Additionally, VA treatment reports dated in 2005 show 
problems with anger management.  In this regard, a January 
2006 treatment report indicated that the veteran had recently 
been incarcerated for violent behavior toward his son.  Lack 
of medicine was a factor in the altercation.  

While acknowledging the above symptomatology, such findings 
have been adequately accounted for by the currently assigned 
70 percent evaluation.  Indeed, as already explained, the 
evidence does not demonstrate gross impairment in thought 
processes or communication, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  Moreover, while auditory hallucinations are noted in 
the record, there is no showing of delusions.  Overall, even 
considering the auditory hallucinations, the veteran's 
disability picture is not more nearly approximated by the 100 
percent evaluation for any portion of the rating period on 
appeal.  

The Board also acknowledges findings of suicidal ideation.  
For example, complaints of suicidal ideation were noted in a 
November 1998 VA progress note, as well as in VA examination 
reports dated in April 1999, and May 2000.  However, on all 
occasions, the veteran denied actual intent.  The veteran 
explicitly denied homicidal ideation in April 1999.  The 
veteran denied suicidal ideation in an July 2000 and August 
2000 VA outpatient records, though the examiner believed 
homicidal potential existed in limited circumstances.  
Furthermore, while suicidal and homicidal ideation was again 
noted at the veteran's February 2003 VA examination, the 
veteran again denied intent.  More recently, suicidal and 
homicidal thoughts were denied in December 2004 and April 
2005.  Thus, from the overall evidence the Board does not 
conclude that the veteran was a persistent danger to himself 
or others, such as to warrant the next-higher 100 percent 
rating under Diagnostic Code 9411.

In finding that an increased rating is not warranted, the 
Board has also considered the veteran's Global Assessment of 
Functioning (GAF) Scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

Here, VA examination in February 2003, as well as VA clinical 
records dated in March 2003, December 2004, April 2005, and 
January 2006, all reflect GAF scores as low as 45.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, such symptomatology has already 
been recognized in the currently assigned 70 percent rating.  
Moreover, as already discussed, the competent evidence does 
not show severe obsessional rituals such as to warrant the 
next-higher 100 percent rating.   

In conclusion, aside from the temporary total ratings already 
awarded pursuant to 38 C.F.R. § 4.29, there is no basis for 
assignment of the next-higher 100 percent evaluation for PTSD 
for any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, with the exception of the periods during which the 
veteran is assigned a temporary total rating pursuant to 
38 C.F.R. § 4.29, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

II.  Service connection- hypertension

The veteran is claiming entitlement to service connection for 
hypertension.  
As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease, including hypertension, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   The evidence of 
record fails to establish hypertension, as defined above, 
within the applicable time period.  Therefore, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  Here, an August 
2000 VA record shows a blood pressure reading of 145/108.  
Additional readings that day were 123/72, 125/68, and 126/71.  
An April 2005 VA clinical record showed a reading of 156/100.  
About 15 minutes later, the veteran had a blood pressure 
reading of 95/33.  The remainder of the blood pressure 
findings of record indicate a diastolic pressure of less than 
90 mm. and a systolic pressure of less than 160 mm.  

Based on the above, the competent evidence fails to 
demonstrate diastolic blood pressure predominantly 90 mm. or 
greater, or of systolic blood pressure predominantly 160 mm. 
or greater, with a diastolic blood pressure of less than 90 
mm.  Therefore, based on the criteria outlined at 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, there is no demonstration of a 
current disability manifest by high blood pressure.  As a 
consequence, an award of service connection is not justified 
here.  Indeed, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

For the foregoing reasons, the veteran's claim of entitlement 
to service connection for hypertension must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
			

ORDER

Except for the periods in which a total temporary rating is 
in effect pursuant to 38 C.F.R. § 4.29, entitlement to an 
initial evaluation in excess of 70 percent for PTSD is 
denied.

Service connection for hypertension is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


